Citation Nr: 1747425	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger B. Hale, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from May 2001 to September 2001, active service from February 2003 to August 2003, and additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran initially claimed entitlement to service connection for PTSD, but treatment records suggest additional psychiatric diagnoses.  Thus, the Board has characterized the claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a right knee condition, left knee condition, and an acquired psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is reasonably shown to have been incurred during active duty service.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his sleep apnea began during his period of active duty service in 2003 and has persisted since.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of sleep apnea either began during active service, or is etiologically related to an in-service disease or injury.  

In this case, the Board finds that the credible evidence is at least in equipoise with regard to the Veteran's claim that sleep apnea began during service in Iraq and that service connection should be awarded.

The Veteran's post-service VA treatment records show that sleep apnea was diagnosed in a December 2011 sleep study and he was fitted for a CPAP machine in March 2012. 

In a September 2013 statement, the Veteran's ex-wife reported that she had slept in the same bed as the Veteran and after he returned home from active service "he began to suffer from sleep apnea and would wake up terrified as if he were choking."

At the September 2016 videoconference the Veteran testified that during his period of active service in Iraq (from March to July 2003) he was told by fellow soldiers in his tent that he was snoring, and when he returned home from active duty his wife also told him he was snoring and that it sounded like he was chocking.  He also testified that he was unusually tired during the day and would fall asleep all the time.  

The Veteran has reported that he was told by the soldiers in his tent that he began to snore during service, and his ex-wife has reported that after returned home from service he continued to snore and choke in his sleep.  Lay persons are competent to testify to matters of which they have firsthand knowledge (i.e., snoring).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran and his ex-wife's lay statements are competent credible evidence of symptomatology beginning in-service and continuing since.

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current sleep apnea originated during his military service.  See 38 U.S.C.A. § 5107 (b).  In this case, there is evidence of a current disability, and the Veteran and his ex-wife have provided competent and credible statements of in-service incurrence and continuity of symptomatology since service.  Accordingly, service connection for sleep apnea is granted.


ORDER

Service connection for sleep apnea is granted.


REMAND

Regarding the Veteran's claim for an acquired psychiatric disorder, the January 2013 and October 2013 VA examinations addressed the Veteran's original claim of service connection for PTSD.  While both examiners found that his symptoms did not meet the DSM-IV diagnostic criteria for PTSD, the October 2013 examiner and the Veteran's VA treatment record reflect that the Veteran has a current diagnosis of an adjustment disorder with mixed anxiety and depressed mood.  The October 2013 examiner did not address whether the Veteran's diagnosed adjustment disorder with mixed anxiety and depressed mood is related to his active duty or ACDUTRA service.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, as the claim has been expanded, an opinion is required as to whether any psychiatric disorder diagnosed during the course of the appeal, including an adjustment disorder with mixed anxiety and depressed mood, is related to his active duty or ACDUTRA service.  

Treatment records include reference to the Veteran's sleep problems affecting his mood.  Given the grant of service connection for sleep apnea, the examination on remand should address whether any currently diagnosed psychiatric disorder is caused or aggravated by the now service-connected sleep apnea. 

The Veteran is also seeking service connection for a bilateral knee condition.  It was noted on the Veteran's March 2001 Army Reserve enlistment examination that he had a "history of" Osgood-Schlatter disease in both knees, diagnosed at age 12, but no symptoms since.  Clinical evaluation of the knees was normal and no related defects were noted.  The RO denied the claim of service connection, in part because there was no evidence that a pre-existing knee disability was aggravated by service.  However, there was no discussion of the normal clinical evaluation at enlistment, despite the notation of a "history of" Osgood-Schlatter disease at age 12.  Given that the Veteran underwent a physical examination that did not disclose knee defects, the presumption of soundness applies.   

The Veteran has asserted that his bilateral knee condition worsened during his active duty service.  Notably, he provided credible lay testimony at his September 2016 hearing that his duties in Iraq driving a fuel truck involving carrying heavy gear and jumping in and out of his truck worsened his condition.  After his active duty service, the Veteran reported occasional bilateral knee pain on a December 2005 Army Reserve medical examination, and in a January 2007 treatment note unfused apophasis of the anterior tibial tubercle were noted in both knees.  Thus, a medical opinion is needed to decide the claim.  38 C.F.R. § 3.159(c)(4).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric or knee complaints since August 2013.  After securing the necessary releases, take all appropriate action to obtain these records.

2.  After the completion of the above, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disabilities.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all psychiatric disorders diagnosed since March 2012, to specifically include whether the Veteran has PTSD. 
 
(b) If a diagnosis of PTSD is warranted, the examiner should provide an opinion as to if it is at least as likely as not that the Veteran's PTSD is related to the Veteran's fear of hostile military or terrorist activity as a result of his service in Iraq.

(c) For any psychiatric disability diagnosed other than PTSD during the period of the claim, is it at least as likely as not related to the Veteran's active duty or ACDUTRA service, to include as due to the Veteran fear of hostile military or terrorist activity during his active duty service?  

(d) For any psychiatric disability diagnosed, is it at least as likely as not caused or aggravated by the service-connected sleep apnea?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3  The AOJ should also schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his bilateral knee condition.  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should address the following:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a right or left knee disorder that existed prior to his entry onto active duty in May 2001?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting right or left knee disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's right or left knee disorder had its onset in service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4.  The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


